Citation Nr: 1423321	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-05 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (also claimed as stomach condition/gastritis), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for atrial fibrillation, to include as secondary to service-connected PTSD. 

3.  Entitlement to service connection for residuals of broken ribs.

4.  Entitlement to service connection for residuals of a fractured sternum.


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney 


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from September 1999 to September 2002.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At a VA examination in August 2009, the examiner opined that the Veteran had gastritis as demonstrated on endoscopy, and atrial fibrillation, resolved at the time of examination.  For both conditions, the examiner opined that they were not to be considered caused by or a result of the Veteran's PTSD or other mental condition, for the reason that the Veteran could easily have these conditions regardless of his mental condition.  However, the examiner did not opine whether the conditions began during service or were related to any incident of service.  He also did not provide opinions as to whether the conditions were aggravated (chronically worsened) by the Veteran's psychiatric disability.  Since the time of examination, the Veteran has been granted service connection for PTSD.  In light of the above, new examinations and opinions are required.  See 38 U.S.C.A. § 5103A(d).

Moreover, at an October 2009 VA examination regarding claimed residuals of a fractured sternum and broken ribs, the VA examiner opined that the Veteran's service treatment records did not appear to be complete.  The examiner also stated that it was difficult to associate the Veteran's current complaints seven years later to an injury noted previously without result to mere speculation.  

The Board has reviewed the service treatment records and agrees that they appear to be incomplete.  The claims file contains a July 2009 report of contact between the Pennsylvania Army National Guard and VA indicating that the Veteran was awaiting a final discharge from the reserves and that, once he was discharged, his service treatment records would be sent.  An April 2010 report of contact with the Army National Guard also indicates that the National Guard was working on a Medical Evaluation Board and Line of Duty determination for the Veteran.  

On remand, the AOJ should seek to obtain the Veteran's remaining service treatment records and service personnel records, including the service discharge examination, and any records prepared after his discharge from active service in connection with his reserve obligations.  He should then be provided a VA examination and opinion.  See 38 U.S.C.A. § 5103A(a)-(d).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify all records of VA and non-VA health care providers who have treated his gastrointestinal, atrial fibrillation, rib and sternum disabilities, but that may not have been received by VA in connection with his currently appealed claims.
 
After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain all potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include records from Brooks Army Hospital from October 23, 2012, to October 27, 2012, as described in a May 2013 Report of Contact.

The records sought should also include any records of treatment for atrial fibrillation at Good Samaritan Hospital, as mentioned in a December 2010 VA treatment record.

The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the AOJ.

2.  The AOJ should contact all necessary sources to obtain the Veteran's complete service treatment and personnel records, including those issued subsequent to his discharge from active service in September 2002 or pertaining to his post-active-service reserve obligations.  

The request should include outpatient treatment records, records of psychiatric treatment, records of inpatient hospital treatment, any line of duty determinations, any Medical Board examinations, and his service discharge examination.  These matters are discussed in part in a July 2009 report of contact between the Pennsylvania Army National Guard and VA, and also in an April 2010 Report of Contact with the Army National Guard.

3.  Once all available relevant medical and personnel records have been received, the Veteran should be afforded a VA examination to determine the nature and etiology of any atrial fibrillation that may be present.

The records reviewed should include the Veteran's service records.  

A July 2009 Redding Hospital record indicates that the first documented atrial fibrillation was in September 2007.

A May 2009 VA Emergency Room progress note appears to raise the possibility that the Veteran's atrial fibrillation was due to serotonin syndrome sensitivity that resulted from the Veteran's psychiatric medications.

A December 2010 VA treatment record indicates by history that the Veteran recently experienced atrial fibrillation and was seen at Good Samaritan Hospital for the condition.

The examiner should take a complete history from the Veteran as to the onset and progression of his claimed atrial fibrillation.

 If there is a medical basis to support or doubt the history as provided by the Veteran, the examiner should state this, with a fully reasoned explanation.

The examiner should review the medications provided to the Veteran for his service-connected psychiatric disability and indicate whether those medications could cause or chronically worsen the Veteran's atrial fibrillation.

The examiner should also provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has recurrent atrial fibrillation that began during service, is related to any incident of service, or is caused or aggravated (chronically worsened) by service-connected PTSD.  

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence  for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  Once all available relevant medical records have been received, the Veteran should be afforded a VA examination to determine the nature and etiology of any gastroesophageal reflux disease that may be present.

A service treatment record dated in December 2000 indicates that the Veteran had stomach symptoms.

The examiner should take a complete history from the Veteran as to the onset and progression of his claimed gastroesophageal reflux disease.

If there is a medical basis to support or doubt the history as provided by the Veteran, the examiner should state this, with a fully reasoned explanation.

The examiner should review the medications provided to the Veteran for his service-connected psychiatric disability and indicate whether those medications could cause or chronically worsen the Veteran's gastroesophageal reflux disease.

The examiner should also provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran has current gastroesophageal reflux disease that began during service, is related to any incident of service, or is caused or aggravated (chronically worsened) by service connected PTSD.  

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  Once all available relevant medical records have been received, the Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of broken ribs or residuals of a fractured sternum that may be present.

The examiner should take a complete history from the Veteran as to the onset and progression of his claimed residuals of broken ribs and his claim residuals of a fractured sternum.

If there is a medical basis to support or doubt that history provided by the Veteran, the examiner should state this, with a fully reasoned explanation.

Service treatment records from March 2001 describe the Veteran as having headaches and dizziness after being beaten with a pipe.  Service treatment records also show that the Veteran was found to have a chest contusion after hitting his chest against a vehicle the day before in June 2001.  

If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this, with a fully reasoned explanation.

The examiner should provide an opinion as to whether there are sufficient findings based on history and examination to establish  that the Veteran has  residuals of rib and sternum injuries that are at least as likely related to his military service.

If there is a medical basis to support or doubt the history as provided by the Veteran, the examiner should state this, with a fully reasoned explanation.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history," see 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



